Appeal from judgment of Rensselaer County Supreme Court Trial Term in favor of plaintiff and against defendant and from an order denying defendant’s motion to set aside the jury’s verdict and for a new trial. Plaintiff brought this action to recover for personal injuries and property damage consequent upon a collision on Fourth Street in the city of Troy, New York, between an automobile owned and driven by him and one owned and driven by defendant. There was no eyewitness testimony as to the happening of the accident except that of plaintiff, defendant, and defendant’s wife. Two persons purportedly in the second automobile behind- that of defendant apparently did not see the impact, but testified that they heard the crash. The issue presented was whether defendant, driving southerly on Fourth Street, suddenly and without warning turned his automobile to the left and struck plaintiff’s automobile, or whether plaintiff, driving northerly on that street, suddenly and without warning turned his car to the left, colliding with defendant’s vehicle. There was sharp conflict in the testimony as to the manner and place of the happening of the accident. The issue of fact was resolved by the jury against defendant. Photographs showing the positions of the two vehicles after the collision indicate, in our opinion, that the verdict was against the weight of the evidence. Judgment and order reversed on the law and facts, with costs, and a new trial directed in the interest of justice. Foster, P. J., Bergan, Coon, Imrie and Zeller, JJ., concur.